  Case 1:20-cv-07113-RBK-AMD Document 19 Filed 09/08/20 Page 1 of 1 PageID: 120


J.A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711

                                                           September 8, 2020


       Via e-File:
       To:    Hon. Robert B. Kugler, U.S.J.
              United States District Court
              Mitchell H. Cohen Building
              & U.S. Courthouse
              4th & Cooper Streets
              Camden, NJ 08101

       RE:     Daniel Fainman, et al. v. The Home Depot, Inc., et al.
               Docket: 1:20-cv-07113-RBK-AMD

       Dear Judge Kugler,

              I hope Your Honor is well. We respectfully request that this Honorable Court
       permit us to withdraw our request for attorney fees, which was included in our Motion to
       Remand.

              If Your Honor has any further questions, please do not hesitate to make contact
       with us. Thank you.

       Respectfully submitted,

       /s/ Joseph Rakofsky

       Joseph Rakofsky, Esq.
       Cell: (917) 319-2699
